DETAILED ACTION
Claim Status
Claim 9 is cancelled.
Claims 1, 4, 12 and 13 are amended.
Claim 19 is added.
Claims 1-8 and 10-19 are currently pending for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Craig Summerfield (Reg. No. 37,947) on December 13, 2021.
The application has been amended as follows: 
In the claims: 
Please replace/amend all claims as disclosed below:
1.	(currently amended) A method of synchronization of data packet transmission in a network, the method comprising:
	receiving, from a terminal device of the network by a first non-terminal device of the network, one or more data packets after a threshold time interval of a periodic transmission window, wherein the threshold time interval is arranged at the beginning of said periodic transmission window, and
, by the first non-terminal device of the network to a second non-terminal device of the network, the one or more data packets in a subsequent transmission window within the threshold time interval of the subsequent transmission window;
wherein the receiving further comprises:
	receiving the one or more data packets from the terminal device of the network, the terminal device being out-of-sync with respect to data transmission of the first and second non-terminal devices of the network, and
wherein the forwarding further comprises forwarding the data packet to the second non-terminal device of the network, the second non-terminal device being in-sync with respect to data transmission of the first non-terminal device of the network. 

1a. 	(cancelled) 

1b. 	(cancelled) 

2.	(previously presented) The method according to claim 1, further comprising:
	storing the at least one data packet, received after the threshold time interval of the transmission window, in an auxiliary data packet queue, and 
	forwarding the data packet from the auxiliary data packet queue in a subsequent transmission window within the threshold time interval of the transmission window. 

3.	(previously presented) The method according to claim 1, further comprising:
	receiving, from the terminal device of the network, at least one further data packet outside of the periodic transmission window, and 
	storing the further data packet received outside of the periodic transmission window in an auxiliary data packet queue, and
	forwarding the further data packet from the auxiliary queue in a subsequent transmission window within the threshold time interval.

4.	(currently amended) The method according to claim 1, further comprising:
third non-terminal device of the network, at least one further data packet within the periodic transmission window, and 
	storing the further data packet received within the periodic transmission window in a main data packet queue, and
	forwarding the further data packet from the main data packet queue in the same transmission window in which the further data packet was received.

5.	(previously presented) The method according to claim 4, further comprising:
	managing the main data packet queue and the auxiliary data packet queue

6.	(previously presented) The method according to claim 4, further comprising:
	forwarding data packets from the main data packet queue or the auxiliary data packet queue within the threshold time interval of a transmission window. 

7.	(previously presented) The method according to claim 1, wherein the receiving comprises:
	receiving the one or more data packets of a first traffic type, wherein a first transmission window is dedicated to the first traffic type and the first traffic type possesses a real-time requirement.

8.	(previously presented) The method according to claim 7, wherein the receiving further comprises:
	receiving a data packet of a second traffic type, wherein a second transmission window is dedicated to the second traffic type and the second traffic type possesses a best-effort requirement, wherein the second transmission window is adjacent to the first transmission window and the first and the second transmission window periodically repeat.

9.	(cancelled) 


	receiving the one or more data packets via a first transmission line with a first data rate capacity, and
	forwarding the one or more data packets via a second transmission line with a second data rate capacity,
	wherein the first data rate capacity is lower than the second data rate capacity.

11.	(previously presented) The method according to claim 1, further comprising:
	adapting the threshold time interval based on an expected data packet volume to be forwarded.

12.	(currently amended) A network bridge comprising:
	a processor;
	a memory configured to store modules executable by the processor, the modules comprising:
	a first module to receive, from a terminal device of the network, one or more data packets after a threshold time interval of a periodic transmission window, wherein the threshold time interval is arranged at the beginning of said periodic transmission window, and
	a second module to forward the one or more data packets in a subsequent transmission window within the threshold time interval of the subsequent transmission window;
wherein the first module is configured to receive the one or more data packets via a first transmission line with a first data rate capacity, and
	wherein the second module is configured to forward the one or more data packets via a second transmission line with a second data rate capacity, wherein the first data rate capacity is lower than the second data rate capacity.

13.	(currently amended) An industrial communication network comprising;
	a network bridge being a non-terminal device of the network and comprising a processor and a memory configured to store modules executable by the processor, the modules comprising a first module to receive, from a terminal device of the network, one or more data packets after a threshold time interval of a periodic transmission window, wherein the threshold time interval is by the non-terminal device of the network to a another non-terminal device of the network,  the one or more data packets in a subsequent transmission window within the threshold time interval of the subsequent transmission window;
wherein the processor is configured to adapt the threshold time interval based on an expected data packet volume to be forwarded.

14.	(previously presented) The industrial network according to claim 13, wherein the network bridge comprises a first bridge, and further comprising a second bridge,

15.	(previously presented) The method according to claim 2, wherein the forwarding comprises forwarding in the subsequent transmission window directly after the transmission window in which the data packet was received

16.	(previously presented) The method according to claim 11, wherein the adapting comprises adapting when configuring a bridge for transmission of a data stream from a stream source to a stream receiver.

17. 	(previously presented) The method according to claim 4, wherein the one or more data packets are forwarded within the threshold time interval of the subsequent transmission window directly after the transmission window in which the one or more data packets were received.

18. 	(previously presented) The method according to claim 1, further comprising:
	transmitting said one or more data packets in the threshold time interval of the subsequent transmission window, wherein the subsequent transmission window is a transmission window of the same traffic type as the transmission window in which the one or more data packets arrived.



Response to Arguments
Applicant’s arguments filed on 11/10/2021 (See Remarks, pages 7-8) with respect to claims 1, 12 and 13 have been considered and are persuasive because claims 1, 12 and 13 are further amended to include the subject matter of claims 9, 10 and 11 respectively.  The rejections to claims 1-6 and 12-18 under 35 U.S.C. §102(a)(1) are withdrawn.  The rejections to claims 7 and 8 under 35 U.S.C. §103 are withdrawn.

Allowable Subject Matter
Claims 1-8 and 10-19 (renumbered as 1-18) are allowed.
This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance (See applicant’s persuasive arguments (on pages 7-8), filed on 11/10/2021 along with Examiner’s Amendment as reflected set forth in above), satisfying the “record as a whole” as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remark indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record.  Thus, no examiner's statement of reasons for allowance is necessary (see M.P.E.P 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090. The examiner can normally be reached on Monday – Friday 9:00am – 5:00pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, YEMANE MESFIN can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462
/PETER CHEN/Primary Examiner, Art Unit 2462